PER CURIAM:
This claim was submitted for a decision based upon the allegation sin the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $879.32 for maintenance service on the respondent’s telephone system. In support of its claim, the claimant submitted invoices for the services with its Notice of Claim. In its Answer, the respondent asserts that a portion of the maintenance work should have been covered by a service contract between the claimant and the respondent. Therefore, the respondent admits the validity of the claim in the amount of $789.32, and states that there were sufficient funds expired in the appropriate fiscal year with which this amount could have been paid. Subsequently, the claimant contacted the Court and indicated it would accept $789.32 as satisfaction for the claim.
In view of the foregoing, the Court makes an award to the claimant in the amount of $789.32.
Award of $789.32.